DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.
Applicant’s election of species B and C in the reply filed on 09/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant states that claims 1 and 5-8 are readable on Specie B and claims 1-3 and 5-7 are readable on Specie C and therefore claims 1 and 5-7 are elected as being applicable to both elected Species B and C.
Claim Interpretation
The examiner interprets the recitation “lead-free” to be met by a lead content of 0.1 wt% or less as taught by the specification [0011, instant spec].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “improved machining properties compared to the alloy CuZn42” in claim 1 is a relative term which renders the claim indefinite. The term “improved machining properties compared to the alloy CuZn42” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The instant specification indicates that CuZn42 is superior in some aspects of machining properties compared to the alloys of the instant application, including force required to cut the alloy and the resulting surface finish after cutting [0025, instant spec] it is unclear to the examiner what specific machining properties are intended to be improved over CuZn42, further it is unclear to the examiner what ranges of the properties would be considered as improvements because the instant application merely rates the alloys compared to CuZn42 and does not provide values with which can be compared to prior art.  The examiner interprets the claim to be met by an alloy that has any machining properties that one of ordinary skill in the art would interpret to be better than that of CuZn42.  Claims 5-7 are further rejected as indefinite for being dependent upon the indefinite claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gummert et al. (US 2019/0093195 A1) herein Gummert, in view of Oishi et al. (US 2016/0201180 A1) herein Oishi.
Regarding claims 1 and 5-7, Gummert teaches a lead-free high tensile brass alloy comprising a composition shown below in Table 1 [0014, Gummert], the examiner submits that a brass alloy meets the limitation of a Cu-Zn alloy.  The examiner notes that Gummert does not specify the use of chromium, the examiner submits that it can thus be treated as an impurity and so is contained as ≤0.05 wt%.  Gummert does not specify the use of phosphorus in the alloy however the examiner submits that the addition of phosphorus would have been obvious in view of Oishi. Oishi teaches the use of a Cu-Zn alloy, brass, [0001, Oishi] wherein phosphorus is added in an amount of 0.003-0.09 mass% in order to improve stress relaxation characteristics, lower sensitivity for stress corrosion cracking, improving color fastness, and improve punchability of the alloy [0079-0082, Oishi]. The examiner submits it would have been obvious to one of ordinary skill in the art to use 0.003-0.09 mass% phosphorus in the brass alloy of Gummert in order to improve stress relaxation characteristics, lower sensitivity for stress corrosion cracking, improving color fastness, and improve punchability of the alloy in view of Oishi. The examiner notes that the overlap of the alloy composition of the instant claims and of Gummert modified by Oishi is prima facie evidence of obviousness. See MPEP 2144.05(I).  The examiner notes that Gummert modified by Oishi does not disclose requiring any other elements and so meets the limitation of the term “consisting”. See MPEP 2111.03(II). The examiner notes that Gummert specifies that unavoidable contaminants should preferably be minimized [0020, Gummert].  The examiner notes that the instant specification discloses that the inclusion of phosphorus improves the chip shape of the alloy of the instant application compared to CuZn42 produced during machining [0012, instant spec], the examiner submits this means the copper alloy of Gummert modified by Oishi meets the limitation of “improved machining properties compared to the alloy CuZn42” due to having a composition overlapping with the copper of the instant application and specifically containing phosphorus.
Table 1

Instant claims, wt%
Gummert, wt%
Cu
57-59.3 (claim 1)
50-65 [0016]
Fe
Up to 0.06 (claim 1)
≤0.04 (claim 5)
≤1 [0019]
Mn
0.3-0.7 (claim 1)
0.35-0.55 (claim 5)
0.4-3 [0017]
Mn+Sn: 1.3-6.0 [0024]
P
0.03-0.1 (claim 1) (elected claim 6)
0.05-0.08 (claims 6-7)
Not specified
Sn
Up to 1.0 (claim 1)
0.55-3 [0018]
Mn+Sn: 1.3-6.0 [0024]
Pb
Up to 0.1 (claim 1)
Up to 0.2 [0096]
Ni
Up to 0.03 (claim 1)
≤1 [0020]
Al
Up to 0.05 (claim 1)
≤1 [0021]
Si
Up to 0.01 (claim 1)
≤1.5 [0022]
Cr
Up to 0.01 (claim 1)
Not specified
Zn and impurities
Balance (claim 1)
Up to 0.05 per impurity (claim 1)
Up to 0.15 total impurities (claim 1)
Balance [0023]
Up to 0.05 per impurity [0025]
Up to 0.15 total impurities [0025]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734